Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 17 and 20 objected to because of the following informalities:  Regarding claims 1, 17 and 20 the relationship between the device and external device seem awkward and cumbersome. The limitations as currently drafted can create confusion give the situation highlighted above one possible correction would be to the first and second device, where in the second device is external. 
Further in lines 16 17 and 20 of claim applicant has ES and should read EV.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-11 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Oyobe et al (US 7,550,861) in view of Brenninger ( US 2021/0252987).
Regarding Claim 1,  Oyobe teaches an electric vehicle (EV) chassis (see 110 and 120, Fig. 2 and Fig. 9), comprising:
a high-voltage battery having (see B Fig. 2);
at least one power port located on the EV chassis (see 22, Fig. 9), the at least one power port being connected to the high-voltage battery (see Fig. 2), the at least one power port being operable to be connected to an external power port located on a second EV chassis (see connection of 24 to 22, Fig. 9 ), wherein the external power port is connected to an external high-voltage battery within the second EV chassis (see B, inside 110); and a controller operable (see 10, Fig. 9) to:
responsive to the at least one power port being connected to the external power port, control an electrical energy transferred between the at least one power port and the external power port to generate a combined electrical energy output that is operably provided to an external source (see Col 16 line 64-Col 17 line 11); and
However, Oyobe does not disclose at least one communication port located on the EV chassis, the at least one communication port being operable to transmit data that includes operating characteristics of the high-voltage battery and the external high-voltage battery with an external communication port located on the second EV chassis; responsive to the at least one communication port being connected to the external communication port, transmit the data between the at least one communication port and the external communication port.
However, Brenninger in the same filed teaches at least one communication port located on the EV chassis (see connection from 10 to 110 using 92, para 0035 ), the at least one communication port being operable to transmit data that includes operating characteristics of the high-voltage battery and the external high-voltage battery with an external communication port located on the second EV chassis (see connection from 10 to 110 using 92, para 0035 ); responsive to the at least one communication port being connected to the external communication port, transmit the data between the at least one communication port and the external communication port (see 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oyobe with the teachings of Brenninger by having at least one communication port located on the EV chassis, the at least one communication port being operable to transmit data that includes operating characteristics of the high-voltage battery and the external high-voltage battery with an external communication port located on the second EV chassis; responsive to the at least one communication port being connected to the external communication port, transmit the data between the at least one communication port and the external communication port in order to provide accurate power exchange that can ensure proper use of the equipment and thus extend the working life of the equipment used during power exchange as well as the user.  
Regarding claim 2 the combination teaches wherein the at least one power port includes a male connector and the external power port includes a female connector (see connection of 22 to 24, Fig. 9).
Regarding claim 3 the combination teaches wherein the at least one power port includes a female receptacle and the external power port includes a male connector (see connection of 22 to 24, Fig. 9).
Regarding claim 8 the combination teaches responsive to the at least one power port being connected to the external power port, the controller operating a parallel connection between the high-voltage battery of the EV chassis and the external high-voltage battery (see 110 connected to 120,  Fig. 9).
Regarding claim 9 the combination teaches wherein a high-voltage bus operably connects the at least one power port to the external power port (see connection from 120 via lines  78 and 68 to 24 of 110, Oyobe).
Regarding claim 17 the combination teaches a method for connecting an electric vehicle (EV) chassis with a second EV chassis, comprising:
electrically connecting at least one power port located on the EV chassis to an external power port located on the second EV chassis, wherein the at least one power port is connected to a high-voltage battery within the EV chassis and the external power port is electrically to an external high-voltage battery within the second EV chassis;
electrically connecting at least one communication port located on the EV chassis with an external communication port located on the second EV chassis, wherein the at least one communication port is operable to transmit data that includes operating characteristics of the high-voltage batter and the external high-voltage battery with the external communication port located on the second EV chassis;
controlling electrical energy transferred between the at least one power port and the external power port to generate a combined electrical energy output that is operably provided to an external source responsive to the at least one power port being connected to the external power port; and
transmitting the data transferred between the at least one communication port and the external communication port to control generation of the combined electrical energy output responsive to the at least one communication port being connected to the external communication port (see rejection of claims 1 and 20).
Regarding claim 19 the combination teaches further comprising operating the high-voltage battery of the EV chassis and the external high-voltage battery using a parallel connection (see Col 16 line- Col 17 line 11; Oyobe).
Claims 4-7, 12-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oyobe et al (US 7,550,861) in view of Brenninger ( US 2021/0252987) and in further view of Kempton (US 8,509,976).
Regarding claim 4 the combination teaches the system, yet does not disclose wherein the EV chassis includes at least one switch and the second EV chassis includes an external switch .
Yet, Kempton in the same filed teaches wherein the EV chassis includes at least one switch and the second EV chassis includes an external switch (see col 18 line 1-6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Kempton by having the EV chassis includes at least one switch and the second EV chassis includes an external switch in order to provide the user with control dung the power exchange process. 
Regarding claims 5 the combination teaches responsive to the at least one power port being connected to the external power port, the controller operating the at least one switch and the external switch to create a series connection between the high-voltage battery of the EV chassis and the external high-voltage battery (see Fig. 2, Kempton).
Regarding claim 6 the combination teaches further comprising: responsive to the at least one power port being connected to the external power port, the controller operating the at least one switch and the external switch to bypass the electrical energy from being transferred between the high-voltage battery of the EV chassis and the external high-voltage battery (see col 18 line 1-6 , Kempton).
Regarding claim 7 the combination teaches responsive to the at least one power port being connected to the external power port, the controller operating the switch and the external switch to produce an alternating current (AC) energy output (see col 17 line 45-51; Oyobe).
Regarding claim 12, the combination teaches the system yet does not disclose responsive to the at least one power port being connected to the external power port, the controller further being operable to measure at least one operating characteristic of the high-voltage battery and the external high-voltage battery.
Yet, Kempton in the same filed teaches responsive to the at least one power port being connected to the external power port, the controller further being operable to measure at least one operating characteristic of the high-voltage battery and the external high-voltage battery (see Col 17 line 7-line 45)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Kempton by having at least one power port being connected to the external power port, the controller further being operable to measure at least one operating characteristic of the high-voltage battery and the external high-voltage battery in order to provide measurements that can ensure proper power exchange without damage to equipment or to users.  
Regarding claim 13, the combination teaches wherein the controller is further operable to control operation of the high-voltage battery and the external high-voltage battery (see 0035 Fig. 3, Brenninger).
Regarding claim 14, the combination teaches a trans-receiver, wherein the controller is further operable to transmit the at least one operating characteristic to a remote server (see Communication via AN1 and AN2 to AN10 on 200, Fig. 9; Oyobe ) .
Regarding claim 15, the combination teaches  wherein the controller is further operable to generate a warning when the at least one operating characteristic exceed a predefined threshold (see col 10 line14- line 35; Oyobe).
Regarding claim 16, the combination teaches the system.
Yet does not disclose wherein the controller is operable to receive software code from a remote server, wherein the software code determines how the electrical energy is transferred between the at least one power port and the external power port and how the data is transferred between the at least one communication port and the external communication port.
Yet, Kempton in the same filed teaches the controller is operable to receive software code from a remote server, wherein the software code determines how the electrical energy is transferred between the at least one power port and the external power port and how the data is transferred between the at least one communication port and the external communication port (see col 11 line 62 to col 12 line 8, Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination with the teachings of Kempton by having the controller is operable to receive software code from a remote server, wherein the software code determines how the electrical energy is transferred between the at least one power port and the external power port and how the data is transferred between the at least one communication port and the external communication port in order to provide the most accurate programs and controls for each particular device, ensuring safety or users and equipment.  
Regarding claim 18, the combination teaches  the system yet does not disclose operating at least one switch included within the EV chassis and an external switch located within the second EV chassis to create a series connection between the high-voltage battery of the EV chassis and the external high-voltage battery responsive to the at least one power port being connected to the external power port (Please see rejection of claims 5 and 4).
Claims 10, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Oyobe et al (US 7,550,861) in view of Brenninger ( US 2021/0252987) and in further view of Zeiler (US 2021/0057694).
Regarding claim 10 the combination teaches the system. Yet does not disclose a support sheet that includes a support power port and a support communication port, wherein a lower portion of the support sheet is operable to be mechanically fastened to the EV chassis, and the support power port and the support communication port are electrically connected to the at least one power port and the at least one communication port.
However, Zeiler in the field battery powered indoor and outdoor power electric vehicles and equipment teaches that it is known to have an a support sheet that includes a support power port and a support communication port, wherein a lower portion of the support sheet is operable to be mechanically fastened to the EV chassis, and the support power port and the support communication port are electrically connected to the at least one power port and the at least one communication port (see Fig, 3-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The Combination with the teachings of Zeiler by having a support sheet that includes a support power port and a support communication port, wherein a lower portion of the support sheet is operable to be mechanically fastened to the EV chassis, and the support power port and the support communication port are electrically connected to the at least one power port and the at least one communication port in order to allow modular stacking as shown in the cited figures and still allowing data and power exchange. 
Regarding claim 11 the combination teaches wherein an upper portion of the support sheet is mechanically fastened to the second EV chassis, and the support power port and the support communication port are electrically connected to the external power port and the external communication port (Fig. 6 and 7; Zeiler).
Regarding claim 20, Oyobe teaches an electric vehicle (EV) chassis (see 110 and 120, Fig. 2 and Fig. 9) comprising: the energy storage system includes a high-voltage battery (see B Fig. 2), at least one power port connected with the high-voltage battery (see 22, Fig. 9), , and a controller (see 10, Fig. 9); the at least one power port is operable to be electrically connected to an external power port located on a second ES module, wherein the external power port is connected to an external high-voltage battery within the second ES module (see Fig. 9); and the controller being operable to: responsive to the at least one power port being connected to the external power port, control electrical energy transferred between the at least one power port and the external power port to generate a combined electrical energy output that is operably provided to an external source (see Col 16 line 64-Col 17 line 11); 
However, Oyobe does not disclose an energy storage system operable to be mechanically and electrically removed from the EV chassis at least one communication port responsive to the energy storage system being mechanically and electrically removed from the EV chassis: the at least one communication port is operable to be connected and transmit data that includes operating characteristics of the high-voltage batter and the external high-voltage battery with an external communication port located on the second ES module responsive to the at least one communication port being connected to the external communication port, transmit the data between the at least one communication port and the external communication port to control generation of the combined electrical energy output.
However, Brenninger in the same filed teaches at least one communication port (see connection from 10 to 110 using 92, para 0035 ) the at least one communication port is operable to be connected and transmit data that includes operating characteristics of the high-voltage batter and the external high-voltage battery with an external communication port located on the second ES module (see connection from 10 to 110 using 92, para 0035 ) responsive to the at least one communication port being connected to the external communication port, transmit the data between the at least one communication port and the external communication port to control generation of the combined electrical energy output (see 0035).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The Combination with the teachings of Brenninger by having at least one communication port the at least one communication port is operable to be connected and transmit data that includes operating characteristics of the high-voltage batter and the external high-voltage battery with an external communication port located on the second ES module responsive to the at least one communication port being connected to the external communication port, transmit the data between the at least one communication port and the external communication port to control generation of the combined electrical energy output in order to provide proper power exchange and control between each device and facilitating the roles of donor and receiver (i.e. master and slave).
Further Zeiler in the field battery powered indoor and outdoor power electric vehicles and equipment teaches that it is known to have an energy storage system operable to be mechanically and electrically removed from the EV chassis responsive to the energy storage system being mechanically and electrically removed from the EV chassis (see 0025, 0026). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified The Combination with the teachings of Zeiler by having an energy storage system operable to be mechanically and electrically removed from the EV chassis responsive to the energy storage system being mechanically and electrically removed from the EV chassis in order to eliminate downtime between battery assembly charge and discharge cycle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIM ORTIZ whose telephone number is (571)270-7114. The examiner can normally be reached 9:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIM ORTIZ/Examiner, Art Unit 2836                                                                                                                                                                                             September 10, 2022